Citation Nr: 1329411	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant filed a timely notice of disagreement 
(NOD) with respect to a May 2009 administrative decision 
denying entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2010 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that the appellant 
had not submitted a timely NOD regarding a May 2009 
administrative decision denying entitlement to a one-time 
payment from the FVEC Fund.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2013).   38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In a May 2009 administrative decision, the RO denied 
entitlement to a one-time payment from the FVEC Fund.  The 
appellant was notified of the determination on May 18, 2009.  

2. On June 17, 2010, the appellant submitted a NOD to the 
May 2009 administrative decision.


CONCLUSION OF LAW

The appellant did not file a timely NOD regarding the May 
2009 decision denying entitlement to a one-time payment from 
the FVEC Fund and, the Board does not have jurisdiction to 
consider the matter on the merits.  38 U.S.C.A. 
§§ 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 
20.201, 20.302(a), 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.  The NOD must be filed within one 
year from the date that the RO mails notice of the 
determination.  The date of mailing of the notification is 
presumed to be the same as the date of the letter.  38 
C.F.R. 
§ 20.302(a). 

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a NOD with 
a determination by the RO within one year from the date that 
that RO mails notice of the determination to him or her.  
Otherwise, that determination will become final. 

The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal 
has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302. 

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a NOD.  While special 
wording is not required, the NOD must be in terms which can 
reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.201. 

Here, the May 18, 2009 letter notifying the appellant of the 
administrative action was not returned as undeliverable.  On 
review of all evidence of record, the Board finds that the 
appellant did not file a timely NOD regarding the RO's May 
2009 administrative decision denying entitlement to a one-
time payment from the FVEC Fund.  The Board notes that the 
RO properly advised the appellant of his appellate rights at 
the time of the May 2009 decision by enclosing a VA Form 
4107, "Notice of Procedural and Appellate Rights."  The 
record reflects, and the appellant acknowledges, that he did 
not submit correspondence during the one-year period 
following notification of the May 2009 decision.  On June 
17, 2010, he submitted a statement disagreeing with a March 
2004 decision denying service connection for anemia and 
cough for lack of required military service.  In November 
2010, he submitted a statement disagreeing with the May 2009 
decision.  There was no document received within the one-
year time period that could be reasonably construed as an 
NOD regarding the May 2009 decision.  

The appellant contends that he relied on "the very person 
whom I have trusted to work for my claim."  See September 
2011 VA Form 9.  However, no representative is set forth 
herein.  In any event, the May 2009 decision clearly stated 
that the appellant had one year to appeal the FVEC decision.  
Accordingly, the Board must conclude that the appellant 
failed to submit a timely NOD with respect to the RO's May 
2009 denial of his FVEC claim. 

As such, the Board does not have jurisdiction to review this 
claim and, pursuant to the Board's authority under 38 
U.S.C.A. § 7105(d)(3), the appeal as to the FVEC matter must 
be dismissed. 

Since it has been decided herein that the appellant did not 
file a timely NOD with respect to the May 2009 
administrative decision, such decision is considered final.  
Should the appellant wish to reopen his FVEC claim, he must 
submit new and material evidence.  See 38 U.S.C.A. § 3 .156 
(2013). 

As a final note, the Board points out that it is not 
required to discuss the Veterans Claim Assistance Act of 
2000 (VCAA) with respect to this appeal.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2013).  The VCAA essentially clarifies VA's duty to notify 
claimants of any information that is necessary to 
substantiate a claim for benefits, and codifies VA's duty to 
assist.  The facts of this case are not in dispute; rather, 
this case involves pure statutory interpretation.  The Court 
has specifically held that the VCAA does not affect matters 
on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. 


App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  Accordingly, the VCAA is inapplicable to the 
instant case. 


ORDER

As the appellant did not file a timely NOD with respect to 
the May 2009 RO decision denying entitlement to a one-time 
payment from the FVEC Fund, the Board has no jurisdiction of 
that matter and the appeal is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


